                      Case 2:15-cv-01527-JCM-CWH Document 133 Filed 03/08/21 Page 1 of 5



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7      U.S. BANK, N.A.,                                    Case No. 2:15-CV-1527 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9             v.
               10       SFR INVESTMENTS POOL 1, LLC,
               11                                         Defendant(s).
               12
               13             Presently before the court is defendant and cross-claimant SFR Investments Pool 1,
               14      LLC’s (“SFR”) motion for a stay or injunction pending appeal to prohibit plaintiff and counter-
               15      defendant U.S. Bank N.A. (“U.S. Bank”) from proceeding with a foreclosure sale. (ECF No.
               16      126). U.S. Bank responded in opposition (ECF No. 128) to which SFR replied (ECF No. 131).
               17             Also before the court is U.S. Bank’s countermotion to expunge the lis pendens. (ECF
               18      No. 129). U.S. Bank responded in opposition. (ECF No. 132).
               19      I.     BACKGROUND
               20             This court has ruled that SFR purchased the real property at issue subject to U.S. Bank’s
               21      deed of trust because Miles Bauer—counsel for U.S. Bank’s predecessor in interest—tendered
               22      the superpriority portion of the HOA’s lien to the HOA’s agent Alessi & Koenig, LLC
               23      (“Alessi”) before the foreclosure sale. (Order, ECF No. 109; J., ECF No. 111). SFR appealed
               24      on April 29, 2019. (Notice of Appeal, ECF No. 113). The appeal is fully briefed and pending.
               25      See U.S. Bank N.A. v. SFR Investments Pool 1, LLC, No. 19-15912 (9th Cir.).
               26             The secured loan on the property has been in default since December 2010. (ECF No.
               27      126 at 5). U.S. Bank’s agent recorded a notice of sale on February 2, 2021. (Id. at 2). The
               28

James C. Mahan
U.S. District Judge
                      Case 2:15-cv-01527-JCM-CWH Document 133 Filed 03/08/21 Page 2 of 5



                1      foreclosure sale is set for April 19, 2021. (Id.). SFR now moves for a stay or injunction to
                2      stop the foreclosure sale. (Id.).
                3      II.    LEGAL STANDARD
                4             A notice of appeal divests this court of jurisdiction over matters being appealed.
                5      However, the court retains jurisdiction to preserve the status quo during the appeal. Natural
                6      Res. Def. Council, Inc. v. Sw. Marine, Inc., 242 F.3d 1163, 1166 (9th Cir. 2001). Federal Rule
                7      of Appellate Procedure 8(a) provides that “[a] party must ordinarily move first in the district
                8      court for . . . a stay of the judgment or order of a district court pending appeal . . . .” Fed. R.
                9      App. P. 8(a)(1)(A); see also Fed. R. App. P. 62(d).
              10              “The standard for evaluating stays pending appeal is similar to that employed by district
              11       courts in deciding whether to grant a preliminary injunction.” Lopez v. Heckler, 713 F.2d
              12       1432, 1435 (9th Cir. 1983). The standard includes the following factors: “(1) whether the stay
              13       applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the
              14       applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will
              15       substantially injure the other parties interested in the proceeding; and (4) where the public
              16       interest lies.” Golden Gate Rest. Ass’n v. City and Cnty. of San Francisco, 512 F.3d 1112,
              17       1115 (9th Cir. 2008) (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)).
              18              The Ninth Circuit has two “interrelated legal tests for the issuance of a preliminary
              19       injunction” which are two “outer reaches of a single continuum.” Lopez, 713 F.2d at 1435
              20       (citation and quotation marks omitted). At one end of the continuum, “the moving party is
              21       required to show both a probability of success on the merits and the possibility of irreparable
              22       injury.” Id. “At the other end of the continuum, the moving party must demonstrate that
              23       serious legal questions are raised and that the balance of hardships tips sharply in its favor.”
              24       Id.
              25              On a motion for a stay or injunction pending appeal, “a likelihood of success on the
              26       merits is a particularly troublesome factor” because “it requires [the] court to essentially
              27       predict that it has rendered an erroneous decision.” US Bank, N.A. v. Renovista Ridge Master
              28       Prop. Owners Ass’n, No. 3:17-cv-00283-RCJ-VPC, 2019 WL 8275339, at *3 (D. Nev. Mar.

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:15-cv-01527-JCM-CWH Document 133 Filed 03/08/21 Page 3 of 5



                1      27, 2019). Thus, in this context, “it is enough that the [stay applicant] has raised serious legal
                2      questions going to the merits, so serious, substantial, and difficult as to make them a fair ground
                3      of litigation and thus for more deliberate investigation.” Id. (quoting 30 Am. Jur. § 41.).
                4      III.   DISCUSSION
                5             A. Stay or Injunction Pending Appeal
                6             SFR’s motion for a stay or injunction pending appeal is denied because it has not raised
                7      serious legal questions going to the merits. SFR says U.S. Bank did not meet its burden at
                8      summary judgment to prove delivery of valid tender. (ECF No. 126 at 4). U.S. Bank has no
                9      proof of delivery from Miles Bauer to Alessi “such as a signed runner delivery slip.” (ECF
              10       No. 126 at 4 (“Here, both Mr. Jung and Mr. Miles both testified that the run slip should be in
              11       the file if the check was, indeed, delivered.”)). SFR relies on two recent Nevada Supreme
              12       Court cases: Bank of America, N.A. v. Las Vegas Rental & Repair, LLC Series 57, 451 P.3d
              13       547 (Nev. 2019) (unpublished) (hereinafter “LVRR”) and Resources Group, LLC v. Nevada
              14       Ass’n Services, Inc., 437 P.3d 154 (Nev. 2019). (Id.).
              15              In response, U.S. Bank points to the seminal Diamond Spur decision and argues that
              16       there is no requirement that a party asserting successful tender must also prove “specific details
              17       of delivery of the tender.” (ECF No. 128 at 5–6 (citing Bank of America, N.A. v. SFR
              18       Investments Pool 1, LLC, 427 P.3d 113, 120–21 (Nev. 2018) (“Diamond Spur”)). And even
              19       if there is such a requirement, the record undisputedly shows that “tender was delivered to
              20       Alessi.” (Id. at 6 (citations to the record)).
              21              Even though LVRR reversed summary judgment for the foreclosure sale purchaser, the
              22       court did not grant summary judgment for the lender: “[T]he absence of a courier slip in Miles
              23       Bauer’s file and the absence of any record of delivery in NAS’s file creates a genuine issue of
              24       material fact as to whether the tender letter and check were delivered.” LVRR, 451 P.3d 547
              25       at *1. But LVRR is not binding on the Ninth Circuit. And regardless, it does not hold that
              26       tender delivery must be shown by a signed runner delivery slip. The case’s disposition cannot
              27       be decoupled from its record and the issues on appeal. Id. at *1 n.2. The record there included
              28       only a tender letter and voided check. Id. at *1.

James C. Mahan
U.S. District Judge                                                     -3-
                      Case 2:15-cv-01527-JCM-CWH Document 133 Filed 03/08/21 Page 4 of 5



                1             The record here is materially different. Most importantly, Miles Bauer’s 30(b)(6)
                2      witness Rock Jung testified by affidavit that Miles Bauer delivered tender, Alessi rejected it,
                3      and the firm’s business records confirm this. (Jung Aff., ECF No. 80-6).
                4             Judge Miranda Du has ruled that a virtually identical affidavit and supporting
                5      documentation precluded a genuine dispute over tender delivery. Nationstar Mortg. LLC v.
                6      Augusta Belford & Ellingwood Homeowners Ass’n, No. 2:15-cv-01705-MMD-PAL, 2019 WL
                7      1173341, at *4 (D. Nev. Mar. 12, 2019), aff’d sub nom. 2021 WL 487238 (9th Cir. Feb. 10,
                8      2021). Similarly here, the Miles Bauer 30(b)(6) witness in Ellingwood “testified to [the fact
                9      of delivery] on the basis of his personal knowledge of the law firm’s procedures for creating
              10       records of these events.” Id. And Judge Du found that his affidavit undisputedly proved the
              11       HOA’s agent rejected tender because it was supported by “an entry to that effect in the law
              12       firm’s record-keeping system.” Id. She also disregarded SFR’s argument that “Miles [Bauer]
              13       [failed] to provide proof of the alleged rejection and return of the check via runner.” Id.
              14              Thus, even assuming the balance of hardships tips sharply in SFR’s favor, the court
              15       doubts that there are serious legal questions over tender delivery here. Accord SFR Investments
              16       Pool 1, LLC v. Nationstar Mortg., LLC, 461 P.3d 173 (Nev. App. 2020) (unpublished)
              17       (discussing LVRR and affirming summary judgment based on an affidavit supported with
              18       copies of a tender letter, check, and internal Miles Bauer filing system printout). For this
              19       reason, SFR’s motion for a stay or injunction pending appeal is DENIED.
              20              B. Expungement of the Lis Pendens
              21              A lis pendens is “a notice of the pendency of the action,” Nev. Rev. Stat. § 14.010(1),
              22       that “provides constructive notice to the world that a dispute involving real property is
              23       ongoing.” Weddell v. H2O, Inc., 271 P.3d 743, 751 (Nev. 2012); see also Ditech Fin. LLC v.
              24       SFR Investments Pool 1, LLC, No. 2:16-cv-00127-GMN-NJK, 2019 WL 1442167, at *1 (D.
              25       Nev. Mar. 30, 2019) (granting a motion to expunge a lis pendens because “[t]he parties have
              26       voluntarily dismissed their Ninth Circuit appeal, therefore, there is no longer an action
              27       affecting the title or possession of real property”).
              28

James C. Mahan
U.S. District Judge                                                   -4-
                      Case 2:15-cv-01527-JCM-CWH Document 133 Filed 03/08/21 Page 5 of 5



                1
                              A party can move for expungement of a lis pendens under NRS § 14.015. A proponent
                2
                       of a lis pendens must show, among other things, that “it is likely to prevail on the merits or
                3
                       that it has a fair chance of success, such that the hardship on the party recording the lis pendens
                4
                       is greater [than] the hardship on the property owner.” Oniszk-Horovitz v. Saxon Mortg., No.
                5
                       2:11-cv-00243-RLH, 2011 WL 6002959, at *1 (D. Nev. Nov. 30, 2011) (citing NRS §
                6
                       14.015(3)). Nevada favors a restrictive application of its lis pendens statutes. Id.
                7
                              To that end, U.S. Bank says that “the ability to maintain a lis pendens is predicated
                8
                       upon the possibility of a party’s potential future entitlement to the property.” (ECF No. 129 at
                9
                       12). As aforementioned, SFR has not raised serious legal questions going to the merits. For
              10
                       this reason, U.S. Bank’s countermotion to expunge SFR’s lis pendens is GRANTED.
              11
                       IV.    CONCLUSION
              12
                              Accordingly,
              13
                              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that SFR’s motion for a
              14
                       stay or injunction pending appeal (ECF No. 126) be, and the same hereby is, DENIED.
              15
                              IT IS FURTHER ORDERED that U.S. Bank’s countermotion to expunge the lis
              16
                       pendens (ECF No. 129) be, and the same hereby is, GRANTED.
              17
                              DATED March 8, 2021.
              18
                                                                    __________________________________________
              19                                                    UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -5-
